972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Lawrence MCLEAN, Plaintiff-Appellant,v.Edward A. HAMBLEN, Judge;  Frank A. Hoss, JR., Judge;LouAnn White, Defendants-Appellees.
No. 92-6435.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 4, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-187-AM)
Anthony Lawrence McLean, Appellant Pro Se.
E.D.Va.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Anthony Lawrence McLean appeals from the district court's order construing his complaint as a petition filed pursuant to 28 U.S.C. § 2254 (1988) and dismissing the petition without prejudice for failing to show exhaustion of state court remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McLean v. Hamblen, No. CA-92-187-AM (E.D. Va.  Mar. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED